Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154888(154)(156)                                                                                        David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154888
                                                                    COA: 321355
                                                                    Macomb CC: 2013-003660-FC
  JAMAL IBAN WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 3,
  2017 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously. The motion for remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
         a1227
                                                                               Clerk